                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                      Case No. 1:17-cv-00256-MR-DLH

SHIRLEY TETER,

     Plaintiff,

      vs.
                                                       DEFENDANTS’
PROJECT VERITAS ACTION FUND                      OMNIBUS MOTION IN LIMINE
et al.,                                            TO EXCLUDE EVIDENCE

     Defendants.



      Defendants Project Veritas Action Fund, Project Veritas, and James

O’Keefe, III, through their undersigned counsel, respectfully move the Court to

exclude the following evidence and all argument predicated thereon from the trial

of this matter:

           Third-party evidence concerning the Teter-Campbell altercation (Fed. R.

            Evid. 401, 402, 403);

       Unpled medical expenses (Fed. R. Civ. P. 9(g));

       Undisclosed medical expense evidence (Fed. R. Civ. P. 26, 37);

       Medicare records produced after the close of discovery and summary

            judgment (Fed. R. Civ. P. 26, 37);


                                           1
          Case 1:17-cv-00256-MR Document 76 Filed 04/19/19 Page 1 of 3
 YouTube comments (Fed. R. Evid. 401, 402, 403, 801, 802, 901, 1002);

    “Transcript” of the September 15, 2016 meeting between Project

    Veritas’s journalists and Scott Foval (Fed. R. Evid. 403, 1002);

 Non-party Testimony concerning the contents of the recordings of the

    September 15, 2016 meeting between Project Veritas’s journalists and

    Scott Foval (Fed. R. Evid. 1002);

 Scott Foval’s testimony concerning the intended meaning of his recorded

    statements (Fed. R. Evid. 401, 402, 403, 1002);

 Evidence concerning journalistic norms (Fed. R. Evid. 401, 402, 403,

    702; Fed. R. Civ. P. 26, 37);

 Other improper evidence concerning actual malice, including:

       o Insensitivity to the plaintiff’s reputation or career;

       o Ill-will towards the plaintiff;

       o The fact that a source might have provided information to further

          his own self-interest;

       o The publication’s profit motive;

       o The publication’s political orientation or partisanship;

       o A publication’s decision not to inquire into the truth of a source’s

          assertion;

       o Falsity of the publication; and

                                    2
    Case 1:17-cv-00256-MR Document 76 Filed 04/19/19 Page 2 of 3
            o Alleged inconsistencies in a source’s statements

            o (Fed. R. Evid. 401, 402);

       Evidence concerning Defendants’ other projects and investigations (Fed.

         R. Evid. 401, 402, 403, 404);

       Evidence of investigations and litigation (Fed. R. Evid. 401, 402, 403,

         404, 801, 802).

      For the reasons set forth more fully in the accompanying memorandum,

Defendants respectfully request that the evidence described above and any

argument predicated thereon be excluded.



      Respectfully submitted, this the 19th day of April, 2019.


                                      /s/ Michael Montecalvo
                                      Michael Montecalvo
                                      N.C. Bar No. 24943

                                      /s/ James A. Dean
                                      James A. Dean
                                      N.C. Bar No. 39623
                                      WOMBLE BOND DICKINSON (US) LLP
                                      One West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone: (336) 721-3600
                                      E-Mail: michael.montecalvo@wbd-us.com
                                      E-Mail: jamie.dean@wbd-us.com

                                      Attorneys for Project Veritas Action Fund,
                                      Project Veritas, and James E. O’Keefe, III

                                          3
        Case 1:17-cv-00256-MR Document 76 Filed 04/19/19 Page 3 of 3
